Mr. Justice Franco Soto
delivered the opinion of the court.
Doctor Berrios, the plaintiff in this case, was one of the passengers traveling in the automobile owned and driven by G-erardo M. Garcia when it was struck by a locomotive of the defendant in the afternoon of February 19, 1920. In *200the opinion'delivered-in ease No. 2753, an appeal taken in the- action 'brought by Ramona Morales, another of the passengers in the same automobile, against the Central Van-nina all' of the questions of fact and of law involved in the case have been examined and discussed. The principles therein, laid down are entirely applicable to this case.
■- We have only to Consider and decide specifically in this case as to. the amount of damages. The plaintiff sued for $5,000 and the court allowed him $3,000. It was proved that the plaintiff was 52 years of age; that he was a physician and surgeon in . active practice, who also has other business, and that he received as a result of the collision serious wounds and bruises that compelled him to remain in bed for about forty days and caused him physical and mental suffering and loss of property.
Such being the case, we do not think the sum of $3,000 is exaggerated and, therefore, the judgment appealed from must be affirmed in all particulars.

Affirmed.

Chief Justice Del Toro and Justices Wolf, Aldrey and Hutchison concurred.